PER CURIAM.
The appellant was informed against," charged with robbery. He pleaded not guilty, was tried and convicted. On this appeal therefrom two points were presented. Appellant contends the trial court committed reversible error in denying his motion for continuance, and seeks reversal on the ground that he was without counsel at the preliminary hearing. We have considered these contentions in the light of the record and briefs and find them to be without merit. In dealing with the defendant’s motion for continuance the trial court was entitled to exercise a measure of discretion. In our opinion the appellant has failed to show abuse of discretion. See Raulerson v. State, Fla.1958, 102 So.2d 281; Vitiello v. State, Fla.App.1964, 167 So.2d 629; State v. Lampp, Fla.App. 1963, 155 So.2d 10. The fact that the defendant was without counsel at the preliminary hearing does not furnish basis for reversal of the subsequent judgment in the cause. The record fails to disclose any prejudice resulting to the defendant therefrom. At the time of arraignment he was represented by the public defender’s office, and pleaded not guilty; and he was represented by counsel at trial. See Brookins v. State, Fla.App.1965, 174 So.2d 578.
Accordingly, the judgment appealed from should be and hereby is affirmed.
Affirmed.